FILED
                              NOT FOR PUBLICATION                           FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



EDUARDO ROMERO-ZEPEDA and                          No. 08-71221
ELVIA ROMERO,
                                                   Agency Nos. A079-544-169
               Petitioners,                                    A079-544-170

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Petitioners Eduardo Romero-Zepeda and Elvia Romero, husband and wife

and natives and citizens of Mexico, petition pro se for review of a Board of

Immigration Appeals order dismissing their appeal from an immigration judge’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(IJ) denial of their application for cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to their U.S.

citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d

975, 979 (9th Cir. 2009).

      Petitioners’ contention that the IJ failed to properly consider and weigh all

evidence of hardship does not raise a colorable due process claim. Martinez-Rosas

v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    08-71221